 In the Matter of THE HAWK AND BUCK CO., INC.andUNITED GARMENT-WORKERS OF AMERICA, LOCAL No. 229Case No. R-1136ORDER PERMITTING WITHDRAWAL OF PETITIONSeptember 00, 1942The Board having on April 12, 1939, issued a Decision and Directionof Election 1 and on April 19, 1939, an Amendment to Direction ofElection 2 in the above-entitled case, and thereafter, United GarmentWorkers of, America, Local No. 229 having requested permission towithdraw its petition, and the Board having duly considered thematter,IT IS HEREBY ORDERED that the request of the petitioner for permissionto withdraw its petition be, and it hereby is, granted, and that theaforesaid case be, and it hereby is, closed.112 N. L.R. B. 230.2 12 N. L. R. B. 236.44 N. L-R. B., No. 59.322